Citation Nr: 0416385	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-12 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel




INTRODUCTION

The veteran served on active duty from January 1937 to March 
1940, from December 1943 to February 1946, and from March 
1948 to April 1963.  The veteran died in December 2001.  The 
appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

In its May 2004 Informal Hearing Presentation, the 
appellant's representative addressed the issues of 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318, entitlement to 
Dependents' Educational Assistance pursuant to 38 U.S.C. 
Chapter 35, and entitlement to DIC benefits for the cause of 
the veteran's death pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  However, the appellant never appealed these issues, 
and the statement by the appellant's representative was 
neither timely, see 38 C.F.R. § 20.302(a) (2004), nor 
appropriately filed, see 38 C.F.R. § 20.300 (2004), to 
qualify as a notice of disagreement as to these issues.  
Under those circumstances, the Board finds that these 
contentions are not separate appellate issues.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate her claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by her and which portion, if any, VA 
would attempt to obtain on her behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

3.  The veteran died in December 2001 at the age of 84 of 
sepsis due to, or as a consequence of, corynebacteria 
infection; stroke, diabetes, prostate cancer, emphysema, and 
hypertension were other significant conditions contributing 
to the veteran's death but not resulting in the underlying 
cause.

4.  At the time of his death, the veteran was service-
connected for a scarred left eardrum and a hemorrhoidectomy, 
both rated as noncompensably disabling.

5.  The veteran's service-connected disabilities did not 
cause or contribute substantially or materially to cause his 
death.

6.  The veteran's death was not the result of disease or 
injury shown during his military service or within any 
applicable presumptive period thereafter.


CONCLUSION OF LAW

A disability incurred or aggravated during service, or shown 
within any applicable presumptive period thereafter, did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a), 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records show that in October 
1953 the veteran was treated for complaints of pain around 
the heart and epigastric gas.  X-ray examination of the 
veteran's chest showed that the lung fields were free of 
active disease.  The heart and mediastinum were within normal 
limits.  X-ray examination of the veteran's gastrointestinal 
system was negative.  Later that month he continued to 
complain of heartburn.  By November 1953 his condition was 
noted to be much improved.  The veteran was treated for 
similar complaints in January 1954.  Physical examination of 
the veteran was entirely negative except for peristalsis in 
the lower costal area anteriorly, which was compatible with 
normal.

In November 1954 the veteran complained of pain in the 
precordium, described as feeling like cramps around his 
heart.  He had no pain in his arms and no dyspnea.  His chest 
was clear.  His blood pressure was 122/76.  His heart tone 
was normal.  The veteran was given nitroglycerine and advised 
to get an electrocardiogram.  The veteran was also given 
phenobarbital.  The examiner noted that those measures were 
precautionary treatment and that there were no heart 
findings.  Anxiety reaction - angina pectoris was noted.  An 
electrocardiogram on November 2, 1954, was negative.  The 
veteran had three very short attacks of pain on the morning 
of November 3, 1954.  On November 4, 1954, a final diagnosis 
of anxiety reaction was made.

On November 12, 1954, the veteran continued to complain of 
left-sided precordial pain radiating into the left axilla.  
Rales were heard in the left anterior axillary ling.  The 
veteran was hospitalized for medical observation for 
suspected anginal syndrome.  Physical examination of the 
veteran was completely normal except for superficial chest 
wall tenderness in the left axilla.  X-ray examination of the 
veteran's chest and gastrointestinal system was normal.  
Electrocardiograms were normal, including a Master's 2-step 
test.  The veteran had occasional chest pain, seemingly 
related to effort, during the hospitalization.  His symptoms 
were very mild.  No specific therapy was given except for 
phenobarbital provided for sedation.  Chest wall tenderness 
persisted and it was found that local heat gave relief.  It 
was felt that serious gastrointestinal and cardiac pathology 
were adequately ruled out.  The process was considered to be 
a fibrositis or myositis of the chest wall, but there was no 
way to substantiate that.  No disease was found.

The veteran was discharged from the hospital on November 24, 
1954.  In January 1955 the veteran was treated for the same 
complaints for which he was hospitalized in November 1954.  
The examiner explained to the veteran that the diagnosis at 
that time had been muscular pains.  Physical examination of 
the veteran's chest showed normal cardiac and pulmonary 
sounds.  The examiner treated the veteran for fibrositis or 
myositis of the intercostal muscles.

In November 1956, the veteran was hospitalized for a severe 
sprain of the right ankle.  On November 27, 1956, the veteran 
reported a history of having been hospitalized for a heart 
attack in 1954.  He complained of substernal and precordial 
pain on exertion.  He denied having orthopnea, dyspnea, 
paroxysmal dyspnea, or ankle edema.  Examination of the 
veteran's chest showed no abnormality.  Cardiovascular 
examination showed no cardiomegaly on palpation.  There were 
no thrills.  Rhythm was regular.  A soft grade-one apical 
systolic murmur was noted.  The veteran's blood pressure was 
130/70.  Diagnoses included rule out arteriosclerotic heart 
disease with coronary insufficiency and rule out 
bronchiectasis.  An electrocardiogram was normal.  X-ray 
examination of the veteran's chest on November 28, 1956 
showed no overall or isolated cardiac enlargement.  The 
peripheral lung fields were free of active disease.  There 
was no congestion of the pulmonary vascular bed.  No other 
findings indicative of disease were present.

At a March 1957 military mission examination, the veteran's 
lungs and chest, heart, and vascular system were evaluated as 
normal.  On an undated report of medical history from 
approximately 1958, the veteran reported a history of pain or 
pressure in his chest and palpitation or pounding heart.  No 
examination report is associated with the report of medical 
history.  The examiner commented only on the veteran's 
history of an ankle sprain.

In July 1959 the veteran complained of a gnawing pain in his 
left anterior chest upon physical exertion.  The pain was 
relieved by resting.  The pain radiated around the chest 
below the nipple and beneath the scapula to the midline.  The 
pain had been present for some months but had increased in 
severity over the previous three weeks.  The veteran's blood 
pressure was 120/70.  Examination of his chest and heart was 
negative.  An electrocardiogram was normal.  In August 1959 
the veteran was treated for continued complaints of chest 
pain.  He had pain and tenderness along the left pectoralis.  
This was most marked around the mid-chest region.  The pain 
did not seem to be aggravated by physical exertion unless it 
was strenuous.  The pain had some radiation up to the left 
shoulder.  The pain was not related to food intake.  The 
veteran's blood pressure was 126/72.  Examination of the 
veteran's heart showed no murmurs or thrills.  The lungs were 
negative to percussion and auscultation.  There was 
tenderness over the left pectoralis muscle anteriorly.  
Examination of the abdomen was negative.  X-ray examination 
of the veteran's chest showed clear lung fields, normal 
heart, normal diaphragm, and normal pleura.  The diagnosis 
was referred pain, possibly from osteoarthritis.  There was 
no evidence of any heart disease, and the pain did not have 
the characteristics of angina.

In September 1959 the veteran was examined by an orthopedist.  
The veteran had complained of left anterior chest pain for 
the past several months.  On one occasion he had stated that 
the pain was increased by physical exertion, and, on another 
occasion he had stated that it was presently mainly at night.  
The veteran confirmed for the orthopedist that the pain was 
present mainly at night.  It was usually a dull, aching pain 
localized to the left of the sternum, three to four 
interspaces medial to the midclavicular line as well as below 
the left scapula posteriorly.  It was not related to meals.  
The veteran stated that at times the pain extended into his 
left arm, and his hand would fall asleep.  There was no 
particular nerve root pattern.  

Examination of the veteran revealed no atrophy or weakness 
about the shoulder girdles.  There was no evidence of nodular 
or soft tissue masses in the pectoralis muscle on the left 
overlying the third and fourth ribs medial to the mid-
clavicular line, but the veteran complained of pain in this 
area to palpation.  There was tenderness along the superior 
and medial borders of the scapula as well as at the inferior 
angle, but no nodules or masses could be palpated.  There was 
no pain or evidence of weakness against resistance to 
abduction.  There was no limitation of the cervical spine 
motion.  The reflexes in the upper extremities were normal 
and equal.  X-ray examination of the cervical spine and 
dorsal spine was negative for evidence of spine disease.  
There was no evidence of osteoarthritis of the cervical 
spine.  There was no evidence of lytic lesion or other 
lesions of the rib cage.  The orthopedist opined that the 
veteran's pain was not of bony origin, but might be a low-
grade myositis, although the orthopedist questioned that 
theory.  He felt that the veteran's condition was medical not 
orthopedic.  At a June 1960 annual examination, the veteran's 
lungs and chest, heart, and vascular system were evaluated as 
normal.  His blood pressure was 122/82.  X-ray examination of 
the veteran's chest was negative.

A January 1962 electrocardiogram was within normal limits.  
X-ray examination of the veteran's chest was negative.  At a 
February 1962 separation examination, the veteran denied a 
history of palpitation or pounding heart and pain or pressure 
in the chest.  The veteran's lungs and chest, heart, and 
vascular system were evaluated as normal.  His blood pressure 
was 140/90.  In October 1962 the veteran was again treated 
for chest pain.  He ached through his chest.  His lungs were 
clear.  His heart rate was regular and without murmur.  Chest 
sounds were good.  His blood pressure was 120/80.  Aspirin, 
phenacetin, and caffeine tablets were prescribed.  At a 
February 1963 retirement examination, the veteran denied a 
history of palpitation or pounding heart and pain or pressure 
in the chest.  The veteran's lungs and chest, heart, and 
vascular system were evaluated as normal.  His blood pressure 
was 120/72.  An electrocardiogram was normal.  X-ray 
examination of the veteran's chest was negative.

In March 1971 the veteran was treated at a VA hospital 
because of cough and chest discomfort for a long time and 
occasional chest pains.  Physical examination was not 
remarkable except for emphysema present in the lungs.  
Laboratory examinations were within normal limits except for 
the electrocardiogram, which showed coronary insufficiency 
and bundle branch block.  The heart was within normal limits.  
Emphysema was also found on x-ray examination.  Diagnoses 
were arteriosclerotic heart disease with coronary 
insufficiency, bundle branch block, and beginning heart 
failure.

During a 1983 hospitalization for polyarthritis and right hip 
pain, the veteran reported a history of four myocardial 
infarctions (1953, 1959, 1960, and 1970).  He also reported a 
history of a cerebrovascular accident in 1980, which had 
caused blindness.  An electrocardiogram was within normal 
limits.

In June 2001 the veteran was treated at Walker Baptist 
Medical Center for an episode of ventricular tachycardia.  
The veteran had a history of known case of chronic atrial 
fibrillation, cerebrovascular accident, and essential 
hypertension.  The veteran was not communicable.  He appeared 
to be bed ridden due to cerebrovascular accident and age.  
Past medical history included essential hypertension, 
arteriosclerotic heart disease, chronic atrial fibrillation, 
and cerebrovascular accident.  Diagnoses were right lower 
lobe pneumonia, hypoxic respiratory insufficiency, history of 
multiple sclerosis, and history of global aphasia.

VA has a duty to assist claimants in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the claimant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45620, 45629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, a 
substantially complete application was received on January 
23, 2002.  Thereafter, in a decision dated in June 2002 the 
appellant's claim was denied.  Only after that rating action 
was promulgated did the AOJ, on March 10, 2003, provide 
notice to the appellant regarding what information and 
evidence is needed to substantiate her claim, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in her 
possession that pertains to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-22.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial 
error.").  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on March 10, 2003, 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ at that time, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated.  A 
Statement of the Case (SOC) was provided to the appellant in 
April 2003.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the appellant.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The March 10, 2003 letter complied with these 
requirements.  Although the March 10, 2003 VCAA notice letter 
does not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claim.

Additionally, the Board notes that the March 10, 2003 letter 
to the appellant properly notified her of her statutory 
rights.  That is, although the letter requested a response 
within 30 days, a recently enacted amendment to the VCAA 
clarified that the one-year period within which evidence may 
be submitted in compliance with 38 U.S.C.A. § 5103(b) does 
not prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §§ 5102, 5103).

As for VA's duty to assist a claimant, the veteran's VA 
medical records, service medical records, and private medical 
records identified by the appellant have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  An examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2003).  In this case, VA obtained no medical 
opinion in connection with this service connection claim.  
However, a medical opinion is not needed because there is no 
competent evidence indicating that the veteran's death was 
associated with a service-connected disability or an 
established event, injury, or disease in service.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of her claim or her substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2003).  There is no 
reasonable possibility that further assistance to the 
appellant would substantiate her claim.  See 38 C.F.R. § 
3.159(d) (2003).

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2003).

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must, singly or with some other condition, 
be the immediate or underlying cause, or be etiologically 
related thereto.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was an actual, causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

The veteran died in December 2001.  The death certificate 
concluded that the veteran died of sepsis due to, or as a 
consequence of, corynebacteria infection.  Stroke, diabetes, 
prostate cancer, emphysema, and hypertension were other 
significant conditions contributing to the veteran's death 
but not resulting in the underlying cause.  At the time of 
his death, the veteran was service-connected for a scarred 
left eardrum and a hemorrhoidectomy, both rated as 
noncompensably disabling.  There is no basis for finding, nor 
does the appellant allege, that the veteran's service-
connected disabilities caused or contributed materially to 
cause his death.

Although the appellant clearly believes that episodes of 
chest pain for which the veteran was treated in service 
contributed to his death, her statements are not competent 
evidence to establish the cause of the veteran's death.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because the appellant is not shown to be a 
medical professional, she is not competent to make a 
determination that the episodes of chest pain that the 
veteran experienced during his military service led to his 
death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
medical evidence of record shows that, although the veteran 
was treated for chest pain during service, he was never 
diagnosed with any heart disease during service.  At the 
veteran's retirement examination, his lungs and chest, heart, 
and vascular system were evaluated as normal.  The earliest 
diagnosis of heart disease in the record was in March 1971, 
many years after the veteran's retirement from service.  
Although in November 1956 a history was taken that the 
veteran had been hospitalized for a heart attack in 1954, 
mere transcription of lay history is not "competent medical 
evidence."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Likewise, the report of a 1983 hospitalization indicates a 
medical history of four myocardial infarctions, including 
three in service, is not "competent medical evidence."  Id.  
The veteran's service medical records demonstrate that the 
veteran did not suffer a myocardial infarction during his 
military service.  None of the causes of the veteran's death 
and none of the significant conditions contributing to the 
veteran's death, including hypertension and stroke, have been 
related to the episodes of chest pain that the veteran 
experienced during his service.

Because there is no competent evidence relating the veteran's 
death to his military service or to either of his service-
connected disabilities, or to a disability incurred during 
service or any applicable presumptive period thereafter, the 
appellant's claim for service connection must fail.  
Accordingly, because the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, the claim 
must be denied.






							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



